Per Curiam.

Appeal from a judgment of the County Court of Albany County, rendered upon a verdict, convicting defendant of the crime of selling to another a narcotic drug (Penal Law, § 1751, subd. 1; Public Health Law, § 3305). The facts of the crime were established in the first instance by the testimony of the addict who made the purchase alleged in the bill of particulars. His testimony was thoroughly corroborated by other proof, including expert testimony. Thus, the record fully supports the verdict. Defendant urges several assignments of error. We find no substantial error, none, certainly, that was prejudicial, in the rulings on evidence. The trial court did not exceed the limits of its discretion in respect of the scope of the cross-examination and of the rebuttal evidence permitted. The obvious irrelevancies and improprieties in the Assistant District Attorney’s opening remarks and in his summation are not to be condoned and must not be repeated in future; but we find, in the light of the entire record, including the trial court’s careful explanations and admonitions, that they were not so prejudicial as to warrant reversal. Judgment affirmed. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.